Citation Nr: 9907724	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-10 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss.  

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for facial nerve palsy.  

3.  Entitlement to service connection for dental problems as 
secondary to service-connected residuals of gastrectomy with 
mild dumping syndrome.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to July 
1943.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Boise, Idaho, 
Department of Veterans Affairs (VA) Regional Office (RO).

This final decision will be limited to the issue of whether 
new and material evidence has been presented to reopen a 
claim of service connection for bilateral hearing loss.  The 
remaining issues on appeal with be addressed in the Remand 
section of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the issue of 
whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss has been obtained.

2.  In a May 1945 rating decision, the RO granted service 
connection for hearing loss of the right ear; service 
connection for hearing loss of the left ear was granted in 
March 1948.  

3.  Service connection for bilateral hearing loss was severed 
by RO rating decision in August 1959; after notification of 
his appellate and procedural rights, the veteran did not file 
an appeal.  

4.  Evidence added to the record since the August 1959 rating 
decision does not bear directly and substantially upon the 
subject matter now under consideration (i.e., whether hearing 
loss was incurred in service or aggravated by service) and, 
when considered alone or together with all of the evidence, 
both old and new, has no significant effect upon the fact 
previously considered.


CONCLUSIONS OF LAW

1.  The August 1959 rating decision, which severed service 
connection for bilateral hearing loss, is final.  38 U.S.C.A. 
§§ 5107, 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 3.105(a) 
(1998).

2.  Evidence received since the August 1959 rating decision 
is not new and material, and the claim for service connection 
for bilateral hearing loss is not reopened.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991 & Supp. 1997); 38 C.F.R. § 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a May 1945 rating decision, the RO granted service 
connection for hearing loss of the right ear; service 
connection was extended to include hearing loss of the left 
ear in March 1948.  The awards were based on the service 
medical records as well as VA examinations in April 1945 and 
November 1947.  Thereafter, VA examinations were conducted in 
August 1950, January 1951 and January 1956.  In August 1959, 
the RO severed service connection for bilateral hearing loss 
on the basis that the rating of May 1945 and subsequent 
ratings involved clear and unmistakable error in granting 
service connection for impaired hearing.  The RO found that 
the evidence clearly established that hearing loss existed to 
a severe degree prior to entry into service, and was not 
aggravated therein.  The following month, the RO notified the 
veteran of the adverse decision and of his appellate and 
procedural rights, but he did not file an appeal.  

In July 1994, the veteran sought to reopen the claim of 
service connection for bilateral hearing loss.  

Analysis

A timely filed Notice of Disagreement ("NOD") initiates 
appellate review of a decision by the RO.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.200.  An NOD must be filed within one 
year from the date of mailing of notice of the determination 
by the RO.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  
If an NOD is not filed within the prescribed one-year period, 
the determination on a claim by the RO shall become final.  
38 U.S.C.A. § 7105(c).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopen and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provided that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-step 
analysis.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
First, the Board must determine if the evidence submitted by 
the claimant is new and material.  Id; 38 U.S.C.A. § 5108.  
If the Board determines that the submitted evidence is not 
new and material, then the claim cannot be reopened.  Id.  
Second, if the Board determines that the claimant has 
produced new and material evidence, it must reopen the claim 
and evaluate the merits of the claim in light of all of the 
evidence, both old and new.  Manio, 1 Vet. App. at 145-46 
(explaining that the relevant legislative history confirms 
that Congress intended section 5108 to permit review of all 
of the evidence of record once the claim is reopened).

The Board notes that the United States Court of Appeals for 
the Federal Circuit recently held that the United States 
Court of Appeals for Veterans Claims (Court) (known as the 
United States Court of Veterans Appeal prior to March 1, 
1999) erred in adopting the test articulated in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  See Hodge v. West, No. 
98-7017 (Fed. Cir. Sept. 16, 1998).  In Colvin, the Court 
adopted the following rule with respect to the nature of the 
evidence which would justify reopening of a claim on the 
basis of new and material evidence:  "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the instant case according to the standard 
articulated in 38 C.F.R. § 3.156(a).

The evidence added to the record since the August 1959 rating 
decision consists of the following:  (1) a copy of an April 
1943 letter from the veteran to VA; (2) a copy of an award of 
disability compensation or pension dated in June 1945; (3) a 
copy of a March 1951 VA letter to the veteran; (4) VA medical 
records, including hospital and examination reports, dated 
from 1961 to 1997; and (5) a May 1997 statement from the 
veteran's sister.  

The evidence contained in items (1) through (3) is 
duplicative of evidence previously considered by the RO in 
August 1959.  

Item (4) consists of VA medical records, including hospital 
and examination reports, dated from 1961 to 1997.  While this 
evidence was not previously of record, it is not "material" 
because, although it reflects a current diagnosis of 
bilateral hearing loss, it does not show that the condition 
was aggravated in service.  

Item (5) consists of a statement from the veteran's sister.  
Insofar as she asserts that the veteran did not have hearing 
loss prior to service, her own lay opinion would be 
insufficient evidence to support the claim.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992) (holding that lay persons 
are not competent to offer medical opinions).

Because the evidence submitted since the RO rendered its 
August 1959 decision, when viewed either alone or in 
conjunction with the other evidence of record, does not tend 
to indicate that the veteran's pre-existing bilateral hearing 
loss was aggravated in service, it is merely cumulative and 
redundant, and has no significant effect upon the facts 
previously considered.  As such, it is not new and material 
as contemplated by 38 C.F.R. § 3.165(a), and provides no 
basis to reopen the claim of service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108.  As the claim is not 
reopened, the Board does not reach the merits of the claim, 
including the application of the benefit of the doubt 
standard.  See 38 U.S.C.A. § 5107; see also Butler v. Brown, 
9 Vet.App. 167, 171 (1996); Annoni v. Brown, 5 Vet.App. 463, 
467 (1993).


ORDER

The application to reopen the claim of service connection for 
bilateral hearing loss is denied.  


REMAND

The veteran is seeking compensation pursuant to 38 U.S.C.A. 
§ 1151 for facial nerve palsy.  He maintains that he went to 
see Dr. D. Stevens, his VA physician at the VA Medical Center 
(VAMC) in Boise, Idaho, for complaint of facial pain and was 
referred to a private physician who recommended surgery.  He 
indicates that the surgery was performed at a private 
hospital because the physician said that the VA did not have 
the proper equipment and that the procedure was paid for by 
Medicare.  He maintains that as a result of the surgery he 
has a dropped face and a droopy eye.  

Records in the claims file indicate that the veteran 
underwent "posterior fossa" surgery on August 31, 1995.  
The surgery was performed by Dr. D. Smith, a private 
physician, at St. Luke's Medical Center.  It appears that the 
veteran did well postoperatively but developed a right-sided 
7th nerve palsy on postoperative day #1.  It was concluded 
that this was a complication from the surgery perhaps 
secondary to some bleeding around the 7th nerve.  The Board 
notes that clinical records associated with the surgery, 
including the operative report, have not been made part of 
the claims file.  

The Board notes that when VA facilities are not capable of 
furnishing economical hospital care or medical services 
because of geographical inaccessibility or are not capable of 
furnishing the care or services required, VA may contract 
with non-VA facilities in order to furnish hospital care or 
medical services to a veteran for treatment of any disability 
of a veteran who has a service-connected disability rated at 
50 percent or more.  38 C.F.R. § 17.52(a)(2)(i).  However, 
authorization by VA for such care must be obtained in 
advance.  See 38 C.F.R. § 17.54. 

The admission of any patient to a private or public hospital 
at VA expense will only be authorized if a VA medical center 
or other Federal facility to which the patient would 
otherwise be eligible for admission is not feasibly 
available.  A VA facility may be considered as not feasibly 
available when the urgency of the applicant's medical 
condition, the relative distance of the travel involved, or 
the nature of the treatment required makes it necessary or 
economically advisable to use public or private facilities. 
In those instances where care in public or private hospitals 
at VA expense is authorized because a VA or other Federal 
facility was not feasibly available, as defined in this 
section, the authorization will be continued after admission 
only for the period of time required to stabilize or improve 
the patient's condition to the extent that further care is no 
longer required to satisfy the purpose for which it was 
initiated.  38 C.F.R. § 17.53.

In the present case, the record shows that at the time of the 
veteran's surgery on August 31, 1995, service connection was 
in effect for residuals of gastrectomy with mild dumping 
syndrome, evaluated as 60 percent disabling, and incisional 
hernia, evaluated as noncompensably disabling.  As such, the 
veteran met the basic eligibility requirement for treatment 
at a non-VA facility.  It is unclear, however, whether prior 
authorization was obtained for the August 1995 surgery.  The 
veteran maintains that he was referred to the private 
physician by Dr. D. Stevens at the Boise VAMC.  

Regarding the claim for secondary service connection for 
dental problems, the Board notes that under the provisions of 
38 C.F.R. § 3.310(a), service connection may be established 
for disability which is proximately due to or the result of a 
service-connected disease or injury.  However, service 
connection may also be granted for nonservice-connected 
disability "when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition," with compensation being paid 
"for the degree of disability (but only that degree) over 
and above the degree of disability existing prior to the 
aggravation."  Allen v. Brown, 7 Vet.App. 439 (1995).

In Allen, the Court held that a veteran is entitled to 
service connection for an increment in severity of a 
nonservice-connected disability attributable to a service-
connected disability.  Accordingly, the RO must review the 
veteran's claim in light of the recent Court decision and 
determine whether there has been any increment in severity of 
his nonservice-connected dental problems which can be 
attributed to his service-connected residuals of gastrectomy 
with mild dumping syndrome. 

The VA has the duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of an individual 
case.  Littke v. Derwinski, 1 Vet.App. 90 (1990).

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated dental problems since 
service.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder. 

2.  After obtaining written 
authorization, the RO should request all 
treatment records, including the 
operative report, pertaining to the 
veteran's August 31, 1995 surgery from 
St. Luke's Medical Center, St. Luke's 
Hospital and Dr. D. Smith.  The RO should 
also request that Dr. Smith provide 
copies of all correspondence between 
himself and Dr. Stevens pertaining to the 
veteran.  All records obtained should be 
associated with the claims file.  
Failures to respond or negative replies 
should be noted in writing and also 
associated with the claims folder. 

3.  The RO should contact Dr. Stevens (or 
delegated official) at the Boise VAMC and 
ask him to provide a written response to 
the following questions: (1) Did he refer 
the veteran to Dr. D. Smith; (2) if so, 
did he obtain prior authorization before 
making such referral; (3) if so, after 
such referral, did he consult with the 
veteran and provide authorization for the 
August 1995 surgery (see Dr. Smith's June 
1995 letter); and if so, whether the VAMC 
at Boise was under contract for payment 
of the August 1995 surgery.  In answering 
these questions, Dr. Stevens (or 
delegated official) should state in 
detail the internal procedures for 
obtaining authorization (and providing 
payment) for treatment at non-VA 
facilities.  His response should 
associated with the claims file.  Dr. 
Steven's (or delegated official) should 
also provide copies of all correspondence 
between himself (and/or the VAMC at 
Boise) and Dr. Smith pertaining to the 
veteran.  All records received should be 
associated with the claims file.  

4.  The RO should schedule the veteran 
for a VA dental examination to determine 
the nature and etiology of any dental 
problems.  All indicated tests, studies 
and X-rays should be performed and all 
objective findings should be reported in 
detail.  The dentist should express an 
opinion as to whether it is more likely 
than not that any dental problem found 
was caused by the service-connected 
gastrointestinal disability.  If the 
examiner concludes that there is no 
causal connection, it should be indicated 
whether there has been any aggravation of 
any dental problem as a result of the 
service-connected gastrointestinal 
disability, and if so, specify the degree 
of aggravation.  [Allen].  In regard to 
aggravation, a distinction should be 
drawn between any temporary exacerbation 
of symptoms as opposed to an increase in 
the level of disability beyond natural 
progression.  The claims folder and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner prior to the examination.  The 
RO should inform the veteran of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  

5.  After the above examination is 
conducted, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include sufficient data or 
adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2.

6.  Thereafter, the RO should consider 
whether the private hospital care and/or 
any of the medical services incurred in 
connection with the veteran's August 31, 
1995 surgery were properly authorized.  
If it is concluded that the private 
hospital care and/or any of his medical 
services were properly authorized, the RO 
should describe the act which constituted 
the prior authorization under 38 C.F.R. § 
17.52(a), identify the individual 
empowered to give such authorization, and 
set forth the authority by which such 
prior authorization was given, and 
whether the VA was under contract for 
payment of the private hospital care/ or 
medical services in question.  If the RO 
concludes that the private hospital care 
and/or medical services in question were 
not authorized, the reasons and bases for 
findings regarding the lack of prior 
authorization should be articulated.  The 
RO should associate with the assembled 
records copies of all documentation 
relied upon in arriving at its 
determination.  Consideration should be 
given to the provisions of 38 C.F.R. 
§§ 17.52(a)(2)(i), 17.53 and 17.54.

6.  Thereafter, the RO should 
readjudicate, in light of the additional 
evidence, the remaining issues on appeal.  
Regarding the claim of secondary service 
connection for dental problems, the RO 
should consider the Court's holding in 
Allen. 

If any benefit sought remains denied, the appellant and his 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, citations to pertinent laws and regulations, 
including but not limited to 38 C.F.R. §§ 17.52(a)(2)(i), 
17.53 and 17.54, and the reasons and bases for the decision.  
The veteran should be given the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


 
- 10 -


- 1 -


